Title: To George Washington from Colonel Elisha Sheldon, 1 August 1780
From: Sheldon, Elisha
To: Washington, George


					
						Sir
						Canito [Westchester County, N.Y.] Augt 1st 1780
					
					Last Evening I had the Honour of receiving your Excellencys favour of yesterday. In complyance therewith, I have this morning early sent off an officer with a Sufficient number of my most trusty Dragoons to post three at every fifteen miles Distance, or as near that as the Necessity of Forage &c. would admit, The Officer is instructed, to move on the Dragoons to Tower Hill, if Mr Shaw cannot furnish the Expresses beyond N. London. The stages at which the Officer is ordered to post the Dragoons, are as Follows, begining at the Eastward—viz. N. London, Lyme[,] Guilford, N. Haven, Stratford, Greensfarms, & Stamford, I dare not post another party between Stamford and Hd Qrs least the plunderers from below, which infest the intermediate Country should take off the men, or seize on the Dispatches when they should arrive, as they would then know a certain point to which they must be brought. Some stages exceed the Limited Distance a mile or two, and some fall short for the reasons above assigned.
					While I with the utmost chearfulness and alacrity obey your Excellen[c]ys orders, I cannot but regret the Necessity of detaching so many of my Dragoons from the field. I do not mention this as if your Excellency had not considered the Expence of furniture & Equipment of Dragoons, but to beg for the Honour of the Regiment and the good of the Service, your Excellency would be pleased to excuse them from this Duty as soon as possible—As the Regt is to be mustered this Day, and to have the Horses Shod, I shall be obliged to Remain at this place till Tomorrow morning, when I shall move the Remainder of the Regt to Singsing agreeable to your Excellencys Orders. I have the Honor to be With the greatest Respect Your Excellencys most obt Humble Servt
					
						Elisha Sheldon Col. 2d L. D.
					
					
						P.S. The British Fleet that laid in Huntington Harbour Returned to the westward yesterday.
						
							E.S.
						
					
				 